Case 2:20-cv-02927-CBM-AS Document 40 Filed 05/18/20 Page 1 of 2 Page ID #:749




 1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
     Jerome A Clay, Esq. (327175)
 2   LAW OFFICE OF RONDA BALDWIN-KENNEDY
 3   5627 Kanan Rd. #614
     Agoura Hills, CA 91301
 4   Phone: (951) 268-8977
 5   Fax: (702) 974-0147
     Email: ronda@lorbk.com
 6
 7   Raymond M. DiGuiseppe (SB #228457)
 8   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 9   Southport, North Carolina 28461
10   Phone: 910-713-8804
     Fax: 910-672-7705
11   Email: law.rmd@gmail.com
12
     Attorneys for Plaintiffs
13
14                        UNITED STATES DISTRICT COURT
15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     DONALD MCDOUGALL, et al.,                          Case No. 2:20-cv-02927-CBM (ASx)
17
18                       Plaintiffs,
           vs.                                           NOTICE OF WITHDRAWAL OF
19                                                         PLAINTIFFS’ MOTION FOR
20   COUNTY OF VENTURA,                                   PRELIMINARY INJUNCTION
     CALIFORNIA, et al.,
21
22                        Defendants.

23
24         In light of Defendants’ filing with this Court on May 13th, now declaring that
25
     “gun stores may fully open to the public provided they implement and register site-
26
27   specific prevention plans as described www.vcreopens.com” and further now

28

                                                  –1–
                    NOTICE OF WITHDRAWAL OF PLAINTIFFS’ MOTION PRELIMINARY INJUNCTION
                                          CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 40 Filed 05/18/20 Page 2 of 2 Page ID #:750




 1   declaring that “any member of the public may patronize permissibly operating retail

 2   establishments, including gun stores in accordance with the requirements of the State
 3
     Order and May 7 Order,” within the meaning of the State Order that “allows for
 4
 5   persons to [l]eave their places of residence to engage in essential activities,” Def.
 6
     Notice of Issuance of Public Health “Stay Well VC” Order [Doc. 39], Plaintiffs
 7
 8   hereby withdraw their motion for a preliminary injunction. Plaintiffs’ withdrawal of

 9   this motion obviates the need for the hearing on the merits of the motion, currently
10
     scheduled for Tuesday, the 19th. Thus, Plaintiffs request that the hearing be vacated.
11
12   Dated: May 18, 2020
13                                              /s/ Ronda Baldwin-Kennedy
14                                              Ronda Baldwin-Kennedy
15
                                                /s/ Raymond DiGuiseppe
16                                              Raymond DiGuiseppe
17
                                                Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28

                                                  –2–
                    NOTICE OF WITHDRAWAL OF PLAINTIFFS’ MOTION PRELIMINARY INJUNCTION
                                          CASE NO. 2:20-cv-02927
